HARDY, Judge.
This is an action for the recovery of property damages resulting from a collision which occurred when plaintiff attempted to pass defendant’s automobile, which made a left turn in the path of said operation. Defendant has appealed from judgment in favor of plaintiff.
The accident occurred during the late afternoon of January 30, 1955, on a Louisiana State Highway, then designated as No. 16, in Richland Parish a few miles south of Delhi. The issues presented concern charges and counter charges of negligence which are purely factual in nature.
Immediately prior to the accident the vehicles of both plaintiff and defendant were moving south on the highway and the accident occurred as defendant turned his car to the left for the purpose of entering a driveway into a plant entrance and was struck by plaintiff’s automobile, which was. moving in the left or east lane of the highway in an effort to pass.
Plaintiff charges defendant with negligence constituting the sole and proximate cause of the accident; in failing to observe and heed the sounding of the horn signal-ling an intention to pass; failure to keep a proper lookout and to give a proper and timely signal of his intention to make a left turn. In answer defendant urged negligence of the plaintiff in failing to give warning of his intention to pass; failure to observe defendant’s left turn signal, and operation of his automobile at an excessive rate of speed; alternatively pleading contributory negligence in the same respects.
All factual issues were resolved by the trial judge, in written reasons for judgment, in favor of plaintiff and against the defendant.
The record establishes the point of impact as having occurred in the east lane of *774the highway; that plaintiff sounded his horn in warning of his intention to pass; that defendant did not see plaintiff’s overtaking automobile. According to the testimony of the State Trooper who made an investigation of the accident, the collision occurred in a legal passing zone, and the Trooper- further testified from his observation of the physical circumstances that defendant had attempted to make a left turn in the path of plaintiff’s passing operation.
We find nothing in the record which would justify a conclusion of error of any degree in the factual findings of the district judge, and it follows that the judgment appealed from should be, and accordingly it is, affirmed at appellant’s cost.